Citation Nr: 1509098	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing before the undersigned acting Veterans Law Judge in December 2014, and a transcript of the hearing is associated with his claims folder.  At the hearing, evidence was submitted with a waiver of RO consideration of it. 

The Board is cognizant that the issue on appeal has previously been characterized as to include residual of the in-service perforation of the right ear drum.  The only noted residual (and that shown by the evidence), however, is the hearing loss disability.  Therefore, the Board has characterized the issue as above.


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service connection for bilateral hearing loss/perforated right eardrum and no relevant evidence was submitted within a year of the February 2004 notice of this decision. 

2.  Evidence added to the claims file since the January 2004 rating decision became final is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss disability.
 
3.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss disability that is attributable to service.


CONCLUSIONS OF LAW
 
1.  The RO's January 2004 rating decision, which denied service connection for bilateral hearing loss disability/right eardrum perforation, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).
 
2.  Evidence received since the January 2004 rating decision became final, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3.  The Veteran's current hearing loss disability was incurred as a result of active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board must address VA's efforts to notify and assist the Veteran in his appeal.  After review of the record, the Board finds that VA has satisfied the duties to notify and assist regarding the issue addressed on the merits in this decision, as required by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant on the merits the claim for service connection for bilateral hearing loss disability.

The Veteran contends that he currently has hearing loss that is attributable to acoustic trauma in service, with the symptoms of hearing loss beginning while in service and continuing to the present.  He served in Vietnam and was awarded the Combat Infantryman Badge; thus, the evidence shows the Veteran engaged in Combat.  He was noted to have a perforated right eardrum and hearing loss in service, and was given a profile for this, which was later eliminated based on normal hearing.  His wife testified in January 2011 that she married him in 1966 and noticed that his hearing was significantly reduced after his return from Vietnam.  Previously, in a January 2004 rating decision, the RO denied service connection for bilateral hearing loss disability/right eardrum perforation, and provided the Veteran notice of his rights to appeal.  The RO denied the claim on the basis of negative medical opinion evidence regarding the link between diagnosed hearing loss and the events of the Veteran's service.  The Veteran did not appeal this decision nor did he submit additional relevant evidence within a year.  The rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  

In April 2010, the Veteran filed to reopen the claim.  To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002). "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Although the Veteran's representative has essentially indicated that the service treatment records were not of file at the time of this initial denial, review of the record shows that they were of file at the time of the January 2004 rating decision; thus, 38 C.F.R. § 3.156(c) regarding service treatment records being added to the file after the initial denial is not for application in this appeal.  Rather, the question, again, is whether new and material evidence sufficient to reopen the claim has been obtained.

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

Since the time the RO denied his claim, significant additional lay and medical evidence has been added to the file.  This evidence includes the Veteran's wife's January 2011 statement mentioned above, indicating that she had married him before service and notice that his hearing was significantly reduced after he returned from Vietnam, as well as medical opinions from a VA physician (December 2010) and a private clinician (July 2012), indicating that the Veteran's current bilateral hearing loss disability is related to service acoustic trauma.   

This additional evidence consists of both lay and medical evidence that indicates that there is a link between a current hearing loss and the Veteran's service.  The evidence added since the last final denial goes to the key element that was the basis of the prior denial.  This evidence is new and is not cumulative or redundant of the evidence previously of file.  Accordingly, the previously-denied claim is reopened and consideration may be given to the entire evidence of record without regard to the prior denial.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  The Board must next consider whether entitlement is warranted on the merits.

In order to establish service connection for a claimed disorder on the merits, there generally must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Additionally, pursuant to 38 C.F.R. § 3.303(b) a claimant may establish in-service incurrence and nexus (elements (2) and (3), above) through a demonstration of continuity of symptomatology for a chronic disease such as sensorineural hearing loss (organic disease of the nervous system).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology may be established if a claimant can show that: (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-96. 

For purposes of applying VA law, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000, Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

Finally, a Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim for benefits will be denied only if a preponderance of the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996). 

Reviewing all the evidence of record, the Board finds that the evidence supports a grant of service connection for bilateral hearing loss disability.  Regarding in-service incurrence, review of the service treatment records reveals shifts to higher decibel thresholds and a temporary hearing loss profile after a ruptured right eardrum due to noise exposure and a notation in August 1967 of continued high level noise exposure, but there was no showing of hearing loss disability in service as defined by 38 C.F.R. § 3.385 (2014).  

Hearing loss was noted in service and the Veteran's wife's January 2011 testimony that his hearing was significantly reduced after he returned from Vietnam is post-service evidence of the same symptomatology as he had in service.  Furthermore, a VA physician and a private clinician have recently opined that his current hearing loss disability is related to service acoustic trauma.  His wife's testimony is evidence that the Veteran's hearing was not normal on service discharge and the two medical opinions in support of the claim, combined with it, render the material evidence in relative equipoise at this point.  The September 2003 negative medical opinion was based on the fact that the Veteran's hearing returned to normal after his right eardrum perforation healed.  What the Veteran's hearing acuity was on service discharge will never be known to a scientific certainty but the Veteran will be afforded the benefit of the doubt on this point, given his wife's January 2011 testimony that his hearing was reduced on his return from Vietnam.  In light of the above, the Board concludes that service connection should be granted for the Veteran's current bilateral hearing loss disability, which is demonstrated through the September 2003 VA examination report findings.  The evidence is at least in relative equipoise as to whether the post-service development of hearing loss was due to the conceded in service noise exposure experienced by this combat Veteran.  The Veteran has previously been granted service connection for tinnitus.

After review of the evidence of record that supports all three elements of a claim for service connection, service connection for bilateral hearing loss is granted. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).



ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.

 Service connection for bilateral hearing loss is granted.



____________________________________________
Nathaniel Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


